[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 353 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 354 
There are three classes of contracts for marine insurance, known as voyage policies, time policies and mixed policies. Avoyage policy limits the risk from the port at which the risk commences to that to which the vessel is destined, as from London to Buenos Ayres; a time policy limits the risk by a certain period of time, as a month or year; a mixed policy combines the characteristics of both a voyage and a time policy, as where the vessel is insured for six months and at and from London to Buenos Ayres. The original policy in this case is a time policy, having no reference to any terminus a quo or ad quem to give it any features of a voyage or mixed policy. (1 Arnould on Ins., 332and 333.) The clause in the printed part of the policy in relation to the continuance of the protection until the vessel "be moored twenty-four hours in good safety," does not convert it into a voyage or mixed policy. The parties have by very clear language in the written part of the policy declared its character, and unless we give the printed portions superior significance contrary to all settled rules of construing such instruments, we must infer that the parties made the contract to endure for the time specified in it. (1 Arnould on Ins., 80;Robertson v. French, 4 East, 130; 3 Kent Com. 26.) This policy expired on the 5th of October, 1834, and the vessel was not wrecked until the seventh of that month. The plaintiff can not therefore recover under the original policy.
The question then arises, was the agreement made by Mr. Gregory to extend it until the vessel should arrive at Boston valid and binding. If Gregory had authority from the defendant to continue such policies the company was bound by it. I think he had such authority. It is true that the letter written to him on the fourth of April would *Page 357 
imply a revocation of his authority to insure until further instructions should be given to him. But it appears from the defendants' books that the committee to whom the matter of his agency had been referred had made a different arrangement with him, and had authorized him to receive applications for insurance and reinsurance to be submitted to the office for approval, and that "he may make these applications binding until theirdisapproval is communicated to the assured." Gregory received the plaintiff's application for the extension of the policy on the first day of October, 1844, and made a contract to extend it binding upon the defendants from that date, and before he had communicated it to the defendant the vessel was wrecked. The case of Perkins v. The Washington Ins. Co., (4 Cow. 645,) determines the defendants' liability. The judgment of the supreme court should be reversed and a new trial ordered.
All the judges except Judge Willard concurred with Judge Marvin. WILLARD, J., dissented, and was in favor of an affirmance of the judgment.
Judgment reversed and new trial ordered. *Page 358